NOTICE OF ANNUAL MEETING OF SHAREHOLDERS OF TAIGA BUILDING PRODUCTS LTD. And MANAGEMENT INFORMATION CIRCULAR May 30, TABLE OF CONTENTS Page NOTICE OF ANNUAL MEETING OF SHAREHOLDERS 1 MANAGEMENT INFORMATION CIRCULAR 2 Introduction 2 The Meeting 2 GENERAL PROXY MATTERS 2 Solicitation of Proxies 2 Appointment and Revocation of Proxies 2 Record Date 2 Signature of Proxy 3 Voting of Proxies 3 Exercise of Discretion of Proxyholder 3 Voting Securities and Principal Holders Thereof 3 DIRECTORS AND OFFICERS 3 Directors and Officers 3 Committees of the Board 6 Insurance Coverage for Taiga and Related Entities and Indemnification 7 Corporate Cease Trade Orders, Bankruptcies, Penalties or Sanctions 7 Conflicts of Interest 7 APPOINTMENT OF AUDITOR 8 ELECTION OF DIRECTORS 8 COMPENSATION 10 Statement of Executive Compensation 10 Compensation of Directors 12 Corporate Incentive Plans 13 PERFORMANCE GRAPH 13 STATEMENT OF CORPORATE GOVERNANCE PRACTICES 13 Code of Business Conduct and Ethics 14 Nomination and Assessment of Directors 15 Orientation and Continuing Education 15 Compensation 15 Board Committees 16 Attendance of Directors 16 Position Descriptions 16 Shareholder Communications 16 INDEBTEDNESS OF DIRECTORS AND EXECUTIVE OFFICERS 17 INTERESTS OF INFORMED PERSONS IN MATERIAL TRANSACTIONS 17 INTEREST OF CERTAIN PERSONS OR COMPANIES IN MATTERS TO BE ACTED UPON 17 ADDITIONAL INFORMATION 17 APPROVAL 17 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS to be held on July 4, 2008 NOTICE IS HEREBY GIVEN that an annual meeting (the "Meeting") of the holders of common shares ("Common Shares") of Taiga Building Products Ltd. ("Taiga") will be held at the Hilton Vancouver Metrotown Hotel, 6083 McKay Avenue, Burnaby, British Columbia in the Waterford Room on July 4, 2008 at 10:00 a.m. (Vancouver time) for the following purposes: (a) to receive and consider the consolidated financial statements of Taiga for the financial year ended March 31, 2008, together with the auditor's report thereon; (b) to elect the directors of Taiga; (c) to appoint the auditors of Taiga and to authorize the directors to fix their remuneration; and (d) to transact such further or other business as may properly come before the Meeting or any adjournment(s) or postponement(s) thereof. Specific details of the matters to be put before the Meeting are set forth in the accompanying Management Information Circular. Only holders of Common Shares of record at the close of business on May 26, 2008 will be entitled to vote at the Meeting, or any adjournment(s) or postponement(s) thereof, except that a person who has acquired Common Shares subsequent to such date will be entitled to vote such Common Shares, instead of the holder of record on May 26, 2008, upon making a written request, not later than 10 days preceding the date of the Meeting, to Computershare Trust Company of Canada, 100University Avenue, 9thFloor, North Tower, Toronto, Ontario, M5J2Y1 Attention: Proxy Department, to be included on the list of shareholders entitled to vote at the Meeting, or any adjournment(s) or postponement(s) thereof, and establishing ownership of such Common Shares. If you are unable to attend the Meeting in person, please exercise your right to vote by completing the enclosed form of proxy and returning it to Computershare Trust Company of Canada, 100University Avenue, 9thFloor, North Tower, Toronto, Ontario, M5J2Y1, Attention: Proxy Department.In order to be valid for use at the Meeting, proxies must be received by Computershare Trust Company of Canada at or prior to 10:00a.m. (Vancouver time) on the second last day (excluding Saturdays, Sundays and statutory or civic holidays in Vancouver, British Columbia or Toronto, Ontario) immediately preceding the date of the Meeting, or any adjournment(s) or postponement(s) thereof. Further information with respect to voting by proxy is included in the accompanying Management Information Circular. DATED at Burnaby, British Columbia this 30TH day of May, 2008. BY ORDER OF THE BOARD OF DIRECTORS OF TAIGA BUILDING PRODUCTS LTD. (signed) Dr. Kooi Ong Tong Executive Chairman and Chief Executive Officer MANAGEMENT INFORMATION CIRCULAR Introduction This Information Circular is furnished in connection with the solicitation of proxies by and on behalf of the management of Taiga Building Products Ltd. ("Taiga") for use at the annual meeting (the "Meeting") of holders of common shares (the "Common Shares") and any adjournment(s) or postponement(s) thereof. No person has been authorized to give any information or make any representation in connection with any matters to be considered at the Meeting other than those contained in this Information Circular and, if given or made, any such information or representation must not be relied upon as having been authorized by Taiga or management of Taiga. Information contained in this Information Circular is given as of May 30, 2008 unless otherwise specifically stated. The Meeting Taiga has called the Meeting as an annual meeting to receive and consider the financial statements of Taiga for the previous financial year, elect directors and appoint auditors for the ensuing year. The Meeting will be held at the Hilton Vancouver Metrotown Hotel, 6083 McKay Avenue, Burnaby, British Columbia in the Waterford Room, on July 4, 2008, at 10:00a.m. (Vancouver time). GENERAL PROXY MATTERS Solicitation of Proxies This Information Circular is furnished in connection with the solicitation of proxies by the management of Taiga to be used at the Meeting. Solicitation of proxies will be primarily by mail, but may also be by newspaper publication, in person or by telephone, fax or oral communication by directors, officers, employees or agents of Taiga who will be specifically remunerated therefore. All costs of the solicitation will be borne by Taiga. Appointment and Revocation of Proxies Accompanying this Information Circular is a form of proxy for use at the Meeting.The persons named in the enclosed form of proxy are directors or officers of Taiga. A shareholder wishing to appoint a person (who need not be a shareholder) to represent such shareholder at the Meeting other than the persons designated in the accompanying form of proxy may do so either by inserting such person's name in the blank space provided in the appropriate form of proxy or by completing another form of proxy and, in either case, sending or delivering the completed form of proxy to the offices of Computershare Trust Company of Canada, 100University Avenue, 9thFloor, North Tower, Toronto, Ontario, M5J2Y1 Attention: Proxy Department. A form of proxy must be received by Computershare Trust Company of Canada (the "Transfer Agent") at or prior to 10:00 a.m. (Vancouver time) on the second last business day immediately preceding the day of the Meeting, or any adjournment(s) or postponement(s) thereof. A shareholder who has given a form of proxy may revoke it as to any matter on which a vote has not already been cast pursuant to its authority by an instrument in writing executed by such shareholder or by his attorney duly authorized in writing or, if the shareholder is a corporation, by an officer or attorney thereof duly authorized, and deposited either at the above-mentioned office of the Transfer Agent on or before the second last business day preceding the day of the Meeting, or any adjournment(s) or postponement(s) thereof, or with the chairman of the Meeting on the day of the Meeting, or any adjournment(s) or postponement(s) thereof. Record Date The board of directors of Taiga (the "Board") has fixed the record date for the Meeting as the close of business on May 26, 2008 (the "Record Date"). Shareholders of record as at the Record Date are entitled to receive notice of, to attend and to vote at the Meeting, or any adjournment(s) or postponement(s) thereof, except that a person who has acquired Common Shares subsequent to such date will be entitled to vote such Common Shares, instead of the holder of record on the Record Date, upon making a written request, not later than 10 days preceding the date of the Meeting, to the Transfer Agent, at the above-mentioned office, to be included on the list of shareholders entitled to vote at the Meeting, or any adjournment(s) or postponement(s) thereof, and establishing ownership of such Common Shares. Signature of Proxy The form of proxy must be executed by the shareholder or his attorney authorized in writing, or if the shareholder is a corporation, the form of proxy should be signed in its corporate name under its corporate seal by an authorized officer whose title should be indicated. A proxy signed by a person acting as attorney or in some other representative capacity should reflect such person's capacity following his signature and should be accompanied by the appropriate instrument evidencing qualification and authority to act (unless such instrument has been previously filed with Taiga). Voting of Proxies The persons named as proxyholders in the accompanying form of proxy will vote or withhold from voting the Common Shares in respect of which they are appointed as proxyholders at the Meeting in accordance with the direction of the shareholder appointing them, on any show of hands and/or on any ballot that may be called for and, if the shareholder specifies a choice with respect to any matter to be acted upon at the Meeting, the persons appointed as proxyholders will vote accordingly. In the absence of such direction, such Common Shares will be voted FOR: (i) the election of the management nominees as directors of Taiga; and (ii) the appointment of HLB Cinnamon, Jang, Willoughby, Chartered Accountants, as auditors of Taiga and the authorization of the Board to fix the remuneration of the auditors. Exercise of Discretion of Proxyholder The enclosed form of proxy confers discretionary authority upon the persons named therein with respect to amendments or variations to matters identified in the accompanying Notice of Meeting and this Information Circular and with respect to other matters that may properly come before the Meeting. At the date of this Information Circular, management of Taiga knows of no amendments, variations or other matters to come before the Meeting other than the matters referred to in the Notice of Meeting. Voting Securities and Principal Holders Thereof As at May 30, 2008, 32,205,680 Common Shares were issued and outstanding.To the knowledge of the directors and officers of Taiga, the only persons who as at that date beneficially owned, directly or indirectly, or exercised control or direction over Common Shares carrying more than 10% of the voting rights attached to all the Common Shares entitled to be voted at the Meeting were (i) Berjaya Group Berhad ("Berjaya") which held, directly or indirectly through a wholly-owned subsidiary, 12,669,808 Common Shares, representing approximately 39.34% of the outstanding Common Shares, and (ii) Genghis S.à.r.l. ("Genghis") which held 6,238,400 Common Shares, representing approximately 19.37% of the outstanding Common Shares. DIRECTORS AND OFFICERS Directors and Officers The following table sets out for each of the directors and senior officers of Taiga, the person's name, municipality of residence, position or positions with Taiga and principal occupation within the five previous years. The term of office for each of the directors will expire at the Meeting or until the earlier of the director's death, resignation or removal. Each senior officer serves at the discretion of the Board and holds office until his or her successor is appointed or until the earlier of such officer's death, resignation or removal. Name and Municipality of Residence Position Principal Occupation Kooi Ong Tong(6) Kuala Lumpur, Malaysia Executive Chairman, Chief Executive Officer and Director Executive Chairman, Sunrise Bhd.;Executive Chairman and Chief Executive Officer of Taiga Rayvin Tan Yeong Sheik(1) Kuala Lumpur, Malaysia Director Has held different positions as Director and Officer of Berjaya Group Berhad since May 2001 John P. Bell(2)(3) Vancouver, British Columbia Director Director, Goldcorp Inc. since December 2004; Director of JER Envirotech International Corp. since September 2007 Sherwin John Y. Lim(2)(3) West Vancouver, British Columbia Director President, Asian Bonded Customs Warehouse Corporation 1992-2004; Currently Chairman of Formidable Technologies, Inc. Peter Buecking(2)(3)(4)(5) Vancouver, British Columbia Director President of Provident Consulting Ltd. Jimmie M. Bradshaw North Vancouver, British Columbia President and Chief Operating Officer President and Chief Operating Officer of Taiga Tom Stefan Burnaby, British Columbia Vice President, Finance and Administration Vice President, Finance and Administration of Taiga Douglas J. Morris Toronto, Ontario Executive Vice President, Major Accounts and Supply Management Executive Vice President, Major Accounts and Supply Management of Taiga T. Campbell White Calgary, Alberta Executive Vice President, Sales and Operations Executive Vice President, Sales and Operations of Taiga Patrick J. Furlong Vancouver, British Columbia Corporate Secretary Partner, Davis LLP (a law firm) Notes: (1) Chair of the compensation committee. (2) Member of the audit committee. (3) Member of the compensation committee. (4) Chair of the audit committee. (5) Chair of the enterprise resource planning project committee. (6) Member of the enterprise resource planning project committee. As at May 30, 2008, the directors and senior officers of Taiga collectively held or exercised control or direction over approximately 23.16% of the outstanding Common Shares (including the Common Shares controlled by Genghis). In addition, Mr. Tan is the Executive Director of Berjaya, an affiliate of Berjaya Group (Cayman) Limited that indirectly owns 39.34% of the outstanding Common Shares. The following are brief profiles of the directors and the senior officers of Taiga. Kooi Ong Tong – Executive Chairman, Chief Executive Officer and Director On June1, 2005, Dr. Tong was appointed as Executive Chairman and Chief Executive Officer of Taiga. Dr. Tong is a businessman with interests in media, property development, building materials, technology and other businesses. He is a former stockbroker and banker who founded PhileoAllied Berhad, a financial and banking group in Malaysia. He is also the Executive Chairman and major shareholder of Sunrise Berhad. SunriseBerhad is one of the largest property development companies in Malaysia.Dr. Tong is the Executive Deputy Chair of Nexnews Berhad. Nexnews Berhad and Sunrise Berhad are listed on the Kuala Lumpur Stock Exchange.Dr. Tong obtained his Doctor of Laws (Honoris Causa) from SFU. Rayvin Tan Yeong Sheik – Director Mr. Tan is a director of Taiga.Mr.Tan graduated with a Bachelor of Science (First Class Hons.) in Accounting and Finance from the London School of Economics, United Kingdom, in 2000. He joined the Berjaya Group of Companies in May2001 and was subsequently appointed to the position of General Manager (Corporate Affairs) of Sports Toto Malaysia Sdn. Bhd. On October 19, 2006 Mr.
